DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
The present application has claimed priority under 35 U.S.C. 119 from Korean Patent Application No. KR10-2017-0034048 filed March 17, 2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55


Response to Amendment
The amendment filed on 11/13/2020 has been entered and made of record. Claims 1-5, 7, 10-16, and 20 are amended. Claims 1-20 are pending.
The previous rejections to claims 1-20 have been withdrawn as necessitated by amendments to claims 1-5, 7, 10-16, and 20. New rejections have been made below in response to the amendments.


Drawings
The drawings filed on 3/16/2018 were accepted.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8-12, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (US 2012/0054613 A1; filed 8/30/2011) in view of Kim (US 20150121278 A1; filed 10/28/2014).

With regards to claim 1, Yoo discloses an electronic device comprising: at least one display comprising at least two display areas …; a communication interface; at least one processor; and a memory electrically connected to the at least one processor, wherein the memory is configured to store instructions, and when executed, the instructions enable the at least one processor to perform (Yoo, figure 1, paragraph 103: memory, controller, display unit): identifying an application executed in at least one display area among the at least two display areas, based on the at least one display area where the application is displayed, identifying at least one audio output device among the electronic device and at least one other electronic device which is connected through the communication interface, and outputting audio data of the application through the at least one audio output device (Yoo, figure 4A: the user uses the GUI to select audio output devices for individual applications)… and using application programs in the electronic device as audio sources (Yoo, paragraph 52: “In the current embodiment, an application is a program using an audio source and may be a media player, a game, a web browser, or any other applications that can output audio signals”).
However, Yoo does not disclose yet Kim teaches at least one display comprising at least two display areas which are physically distinguished (Kim, paragraph 36: “For example, if the multi-window has two windows therein as shown in FIG. 2A, the path determining unit 110 may identify left and right display regions corresponding to a first window and a second window, respectively, select a left output unit as an output path for the left display region, and select a right output unit as an output path for the right display region.” The left/right display areas (windows) are considered to be physically distinguished via their locations).
It would have been obvious to a person of ordinary skill in the art before the time of filing to have combined Yoo and Kim such that the device can determine the audio output devices using the physical position of the application windows. This would have allowed the invention to provide differing audio outputs to two users viewing different applications on the same device based on their viewing location (Kim, paragraph 33: “According to various embodiments of this disclosure, two users who use only one electronic device (e.g., a mobile device) and respective earphones may listen to different music albums. Alternatively, one user may listen to music, and the other may see a movie. If two users see a movie together and if an incoming call arrives, one user may receive a call by using a right window and a hands-free device, and the other may see continuously a movie by using a left window and a speaker.”).


With regards to claim 8, which depends on claim 1, Yoo discloses detecting execution of a first application program that takes a first electronic device as an audio output device from among the electronic device and the at least one other electronic device; and controlling the display to display information indicating that audio data of the first application program is output to the first electronic device (Yoo, paragraph 92: “Referring to FIG. 5, the user terminal 100 is coupled with the plurality of audio output devices 110 through an interface, in operation 510. Then, the user terminal 100 allocates a plurality of audio sources to the plurality of audio output devices 110 using various methods, in operation 520.”).

With regards to claim 9, which depends on claim 8, Yoo discloses interrupting output of the audio data of the first application program to the first electronic device, based on a user input; and outputting the audio data of the first application program to a second electronic device (Yoo, paragraph 88: “In particular, FIG. 4A illustrates an exemplary embodiment for the device allocation setup UI 400 where applications to execute audio sources are displayed using the list box 410, and audio output devices are displayed using the combo box 420. The user can select an audio source executed in a selected application by selecting one of the applications displayed in the list box 410 using the UI unit 101. The user can also check a list of a plurality of audio output devices coupled with the user terminal 100 by clicking an arrow of the combo box 420 using the UI unit 101. The user can select one audio output device from the list. Then, the selected audio output device may be used for the selected application executing the respective audio source.”).

 setting the audio output device corresponding to the at least one application based on a user input (Yoo, paragraph 88: “In particular, FIG. 4A illustrates an exemplary embodiment for the device allocation setup UI 400 where applications to execute audio sources are displayed using the list box 410, and audio output devices are displayed using the combo box 420. The user can select an audio source executed in a selected application by selecting one of the applications displayed in the list box 410 using the UI unit 101. The user can also check a list of a plurality of audio output devices coupled with the user terminal 100 by clicking an arrow of the combo box 420 using the UI unit 101. The user can select one audio output device from the list. Then, the selected audio output device may be used for the selected application executing the respective audio source.” Note that the setting of the different electronic device is not necessarily as a result of the first half of the claim, so a second instance of a user selecting an audio source as taught by Yoo would anticipate the setting).
However, Yoo does not disclose yet Kim teaches setting the audio output device corresponding to the at least one display area (Kim, paragraph 36: “For example, if the multi-window has two windows therein as shown in FIG. 2A, the path determining unit 110 may identify left and right display regions corresponding to a first window and a second window, respectively, select a left output unit as an output path for the left display region, and select a right output unit as an output path for the right display region.” The left/right display areas (windows) are considered to be physically distinguished via their locations).
It would have been obvious to a person of ordinary skill in the art before the time of filing to have combined Yoo and Kim such that the device can determine the audio output devices using the physical position of the application windows. This would have allowed the invention to provide differing audio outputs to two users viewing different applications on the 


With regards to claim 11, which depends on claim 10, Yoo discloses wherein the user input comprises a first user input for a selecting an application program and a second user input for selecting one of the electronic device and the at least one other electronic device as the audio output device of the selected application program (Yoo, paragraph 88: “In particular, FIG. 4A illustrates an exemplary embodiment for the device allocation setup UI 400 where applications to execute audio sources are displayed using the list box 410, and audio output devices are displayed using the combo box 420. The user can select an audio source executed in a selected application by selecting one of the applications displayed in the list box 410 using the UI unit 101. The user can also check a list of a plurality of audio output devices coupled with the user terminal 100 by clicking an arrow of the combo box 420 using the UI unit 101. The user can select one audio output device from the list. Then, the selected audio output device may be used for the selected application executing the respective audio source.”).

Claims 12 recites substantially similar limitations to claim 1 and is thus rejected along the same rationales.

.




Claims 2-5, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Kim, and further in view of Lutter et al (US 2002/0196134 A1; filed 6/26/2001).


With regards to claim 2, which depends on claim 1, Yoo disclose setting the audio output device of at least one application, based further on a user input (Yoo, figure 4A: the user uses the GUI to select audio output devices for individual applications), … based on a user input, wherein the displayed information comprises an audio device list having identification information of the electronic device and each of the at least one other electronic device connected to the electronic device and information indicating that the electronic device and each of the at least one other electronic device in the audio device list respectively outputs audio data of different application programs in the electronic device and using application programs in the electronic device as audio sources (Yoo, paragraph 52: "In the current embodiment, an application is a program using an audio source and may be a media player, a game, a web browser, or any other applications that can output audio signals").
However, Yoo does not disclose yet Lutter teaches detecting a connection to the at least one other electronic device via the communication interface, and in response to detecting the connection of the at least one other electronic device, controlling the display to display information indicating that the electronic device and the at least one other electronic device are set as the audio output devices of different applications (Lutter, paragraphs 17-19: "The audio manager 14 detects and communicates with the different wireless audio sources using any one of a variety of wireless communication protocols... The audio manager 14 can also detect different portable audio output devices and any audio output devices contained in the audio output device. For example, the CD player 24 when detected by sensor 28 notifies the audio manger 14 that there is also an attached headset 28... The audio manager 14 displays the different audio output devices on GUI 30)... wherein the displayed information comprises an audio device list having identification information of the electronic device and each of the at least one other electronic device connected to the electronic device and information indicating that the electronic device and each of the at least one other electronic device in the audio device list respectively outputs audio data of different audio sources(Lutter, Fig. 2: output devices such as the speakers and headphones are shown next to the audio applications that are connected to them, such as the radio or cell phone audio output).
It would have been obvious to a person of ordinary skill in the art before the time of filing to have combined Yoo and Lutter such that the GUI displays the devices and applications in response to their detection, and that the GUI is able to display all applications and audio devices on which they play simultaneously. This would have "allow[ed] a user to selectively connect the different audio sources to the different audio output devices" (Lutter, paragraph 20).

With regards to claim 3, which depends on claim 2, Yoo discloses wherein the audio device list comprises identification information of a first application program corresponding to one of the electronic device and the at least one other electronic device (Yoo, Figures 4A-4B: Identification information is shown for both applications and audio devices; alternatively see the .

With regards to claim 4, which depends on claim 2, Yoo discloses displaying a list including the electronic device and the at least one other electronic device on the display; changing an audio output device for at least one application program, based on a user input on the list (Yoo, paragraph 78: “The device allocation setup UIs shown in FIGS. 3 and 4 are UIs for a user to directly select an audio source and an audio output device.”); and controlling the display to display information indicating that the audio output device for the at least one application program is changed (Yoo, paragraph 60: “The device allocation setup UI output from the display unit 105 may enable the user to recognize audio sources for which an application is executed and audio output devices 110 coupled with the user terminal 100”).

With regards to claim 5, which depends on claim 2, Yoo discloses displaying a list including the electronic device and the at least one other electronic device on the display; changing an application program corresponding to one of the electronic device and the at least one other electronic device, based on a user input on the list; and controlling the display to display information indicating that the application program corresponding to one of the electronic device and the at least one other electronic device is changed (Yoo, paragraph 88: “In particular, FIG. 4A illustrates an exemplary embodiment for the device allocation setup UI 400 where applications to execute audio sources are displayed using the list box 410, and audio output devices are displayed using the combo box 420. The user can select an audio source executed in a selected application by selecting one of the applications displayed in the list box 410 using the UI unit 101. The user can also check a list of a plurality of audio output devices .


Claims 13-16 recite substantially similar limitations to claim 2-5 respectively and are thus rejected along the same rationale.


Claims 6-7 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Kim, and further in view of Mundt (US5640176A; filed 1/24/1992).


With regards to claim 6, which depends on claim 1, Yoo does not disclose detecting an audio volume control event; displaying audio volume information associated with each of the electronic device and the at least one other electronic device; and controlling a volume of one of the electronic device and the at least one other electronic device, based on a user input.
However, Mundt teaches detecting an audio volume control event; displaying audio volume information associated with each of the electronic device and the at least one other electronic device; and controlling a volume of one of the electronic device and the at least one other electronic device, based on a user input (Mundt, column 5, lines 28-30: “Referring now to FIG. 3, the display icon 20 according to the preferred embodiment of the present invention for utilization with speaker volume control is shown”).


With regards to claim 7, which depends on claim 1, Yoo discloses a first electronic device that outputs audio data of the executed application program (Yoo, paragraph 52: “In the current embodiment, an application is a program using an audio source and may be a media player, a game, a web browser, or any other applications that can output audio signals”).
However, Yoo does not disclose detecting an audio volume control event; displaying audio volume information of a first electronic device that outputs audio data… that is being displayed on a screen, from among the electronic device and the at least one other electronic device; and controlling a volume of the first electronic device, based on a user input.
However, Mundt teaches disclose detecting an audio volume control event; displaying audio volume information of a first electronic device that outputs audio data… that is being displayed on a screen, from among the electronic device and the at least one other electronic device; and controlling a volume of the first electronic device, based on a user input (Mundt, column 5, lines 28-30: “Referring now to FIG. 3, the display icon 20 according to the preferred embodiment of the present invention for utilization with speaker volume control is shown”).
It would have been obvious to a person of ordinary skill in the art before the time of filing to have combined Yoo and Mundt such that a user can control the audio, and see a representation of the speaker volumes. This would have provided “a user interface for allowing the user to easily and intuitively set speaker volume levels” (Mundt, column 1, lines 6-8).

.


Response to Arguments 
Applicant’s arguments filed 11/13/2020 with respect to claims 1 and 12, and the claims dependent on them, have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant argues that the combination of Yoo and Lutter do not teach the new amendments to claim 1, which include at least two display areas that are physically distinguished, and identifying applications based on the display area in which they are displayed, then using that identification to determine which audio output device to use. Examiner agrees and has rewritten the rejections above to be unpatentable over Yoo in view of Kim. Kim teaches using multiple display areas associated with the applications displayed in those areas and outputting the audio from those applications to different audio outputs.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Davis et al (US 5740436 A): Teaches providing a GUI for selecting audio input and output on a computer.
Mahalingam (US 5740436 A): Teaches associating headphone with applications for multiple users.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRODERICK C ANDERSON whose telephone number is (313)446-6566.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 5712724124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/B.C.A/Examiner, Art Unit 2178                                                                                                                                                                                                        
/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178